Citation Nr: 1728944	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1968 to September 1969. 


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.

In a July 2015 rating decision, the Board remanded the Veteran's appeal with regard to entitlement to TDIU for further development.  The issue is now back before the Board for adjudication.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's service connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16(a), (b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran underwent a VA examination in October 2015, and was provided an addendum opinion in January 2016, which involved review of the claims file, an interview with the Veteran, physical assessments of the Veteran, and opinions concerning the Veteran's conditions.  The Board finds this to be adequate because the examiner based their opinion upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

Background of the Claim

A TDIU has been reasonably raised as part of the Veteran's increased rating claim.  He has stated that he cannot work due to his lumbar spine disability and associated lower extremity radiculopathy disabilities.  He indicates having difficulty with sitting, standing, walking, bending, squatting, lifting, and driving.  At the July 2009 VA medical examination the Veteran reported that he retired in June 2004 after working approximately 30 years as a machine operator/job setter, due to his disabilities.  At the July 2010 VA examination, he reported that he occasionally missed work due to the back disability.  The December 2012 VA examiner opined that the Veteran would not be able to perform job duties that required lifting and constant standing.  On the Veteran's  April 2014 application for compensation based on employability, he indicated his highest level of education to be the eighth grade.  The SSA disability determination and transmittal records, show the Veteran was deemed disabled in March 2005, effective March 2004, due to disorders of the back, and affective disorders.  Finally, private treatment records show the Veteran cannot sit or stand for any prolonged period, lift, squat, twist, or bend.  

While each of the prior VA medical examinations touched upon his employability, none included an opinion on whether or not the Veteran's service connected disabilities collectively are so severe as to render him unable to secure or follow a substantially gainful occupation.  Accordingly, in October 2013, the case was remanded for further development.  In a September 2014 rating decision, the Veteran's TDIU claim was denied.  The Veteran perfected his appeal.  In July 2015 the Board remanded the Veteran's TDIU claim for further development.  That development has been completed and now the issue of TDIU is back before the Board for adjudication.

Merits of the Claim

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age, nor to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is now service connected for degenerative joint and disc disease, post-operative residuals discectomy and nerve decompression (claimed as low back condition) rated as 40 percent, radiculopathy, right lower extremity associated with degenerative joint and disc disease, post-operative residuals  discectomy and nerve decompression (claimed as low back condition) rated as 10 percent, and radiculopathy, left lower extremity associated with degenerative joint and disc disease, post-operative residuals discectomy and nerve decompression (claimed as low back condition) rated as 10 percent.  The assigned combined evaluation of 50 percent for the Veteran's service connected disabilities, meets the criteria for scheduler consideration of TDIU.  See 38 C.F.R. § 4.16 (a).

In the instant case, however, the record fails to demonstrate that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  The Veteran was provided a VA examination addressing his service connected disabilities in October 2015 and an addendum opinion was provided in the January 2016 disability questionnaire.  The Board notes the January 2016 Disability Benefits Questionnaire (DBQ) Medical Opinion, where the physician determined that it is possible the Veteran may continue to be employed in a substantially gainful occupation.  The physician noted, the Veteran "has full strength besides 4/5 strength with right hip flexion, thus any job even rigorous activity can be performed".  He further stated, the Veteran's decreased range of motion, along with his pain with flexion would restrict him from any jobs in which he has to remain immobile for long periods.  Therefore, any job, including sit down and standing jobs in which the Veteran is allowed to stretch every 30 minutes can be performed without further causing the Veteran harm.

The Board notes that although the Veteran has been awarded entitlement to Social Security Administration (SSA) disability benefits, this award was based upon the Veteran's diagnosis disorders of the back (discogenic degenerative), and affective disorders.  See March 2005 Form SSA-831 (Disability Determination and Transmittal).  The Board finds that the SSA determination and supporting evidence does not support the claim for TDIU.  The SSA determination does not establish that the Veteran was disabled and unable to work due solely to the Veteran's service-connected disabilities.  Moreover, the Board is not bound by SSA determinations.

As the evidence does not suggest that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is not entitled to a TDIU.

Although the Board is sympathetic to the Veteran's claim and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

ORDER

Entitlement to a TDIU is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


